internal_revenue_service number release date index number -------------------------------- ----------------------------- --------------------------- --------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-114296-08 date june ---------------------------------------------- --------------------------- - legend husband ------------------------------------------------------ wife ------------------------------------------------- date ------------------------- trust ------------------------------------------------------------------------- trust ----------------------------------------------------------------------- son ------------------------------ son --------------------------- attorney ------------------------------- law firm ------------------------------ a --------- company ----------------------------------------------- year ------- date ----------------------- dear ------------------------------ this is in response to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate the generation-skipping_transfer gst exemptions of husband and wife taxpayers to transfers to trust and trust the facts and representations submitted are summarized as follows on date husband established two irrevocable trusts trust for the benefit of son and his lineal_descendants and trust for the benefit of son and his lineal_descendants the trust agreements were drafted by attorney a partner with law firm and an experienced estate planner during the discussions of the trusts attorney advised taxpayers of the plr-114296-08 possible application of the gst tax if distributions were made to grandchildren taxpayers agreed to allocate a sufficient amount of their gst exemptions to the transfers to each of the trusts so that each trust would have an inclusion_ratio of zero in addition each trust agreement states that taxpayers intend to allocate their gst exemptions to the trust on date after executing the trust agreements husband transferred a shares of company stock to each trust taxpayers obtained extensions to file their ------- form sec_709 united_states gift and generation-skipping_transfer_tax returns to report the transfers to trust sec_1 and and to split the gifts at their request attorney prepared the form sec_709 taxpayers relied on attorney to prepare returns that included the allocation of gst_exemption to the transfers to the trusts the returns were timely filed attorney however failed to prepare notices of gst allocation for the returns thus neither taxpayer’s gst_exemption was allocated to either trust in year while doing additional estate_planning for taxpayers attorney discovered the failure to allocate taxpayers’ gst exemptions on or about date attorney met with taxpayers to discuss the fact that the trusts were not exempt from gst tax and to tell them about the possibility of requesting relief attorney helped taxpayers engage counsel to seek the relief taxpayers have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate their gst exemptions to the date transfers to trust sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-114296-08 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election plr-114296-08 includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied pursuant to sec_2513 husband and wife consented to split the date gifts husband and wife are treated as the transferors for gst purposes of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 taxpayers are granted an extension of time of days from the date of this letter to allocate their available gst exemptions to the date transfers of stock to trust sec_1 and based on the gift_tax value of such stock on date the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for the year in which the date transfers were made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on whether trust sec_1 and will have zero inclusion ratios as a result of taxpayers’ allocations of gst_exemption to the date transfers to the trusts plr-114296-08 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
